It is my pleasure to
congratulate Ambassador Razali on his election as
President of the fifty-first session of the General
Assembly. The Barbados delegation shares fully the
confidence expressed in his leadership and assures him of
its cooperation in the work of this Assembly.
Let me also warmly commend his predecessor, His
Excellency Mr. Diogo Freitas do Amaral, for his
outstanding stewardship of the fiftieth session, including
the Special Commemorative Meeting on the occasion of
the fiftieth anniversary of the United Nations. That
celebration, which brought together 128 Heads of State or
Government, stands as a fitting memorial to the historic
event.
My country’s knowledge of and appreciation for the
United Nations system has deepened since we had the
honour to host the United Nations Global Conference on
the Sustainable Development of Small Island Developing
States in 1994. The Barbados Declaration and Programme
14
General Assembly 20th plenary meeting
Fifty-first session 3 October 1996
of Action outlined the way forward for the relationship
between small island developing States and the international
community. The Barbados Conference was the first and to
date the only follow-up Global Conference to the United
Nations Conference on Environment and Development,
because it was recognized that small island developing
States have a critical role to play in sustainable
development.
Barbados and other members of the Alliance of Small
Island States will unremittingly pursue the follow-up to the
Programme of Action because our survival depends on it.
We have, however, been disappointed to note that so much
of the promise of the Programme of Action for the
Sustainable Development of Small Island Developing States
has as yet gone unfulfilled, and we will engage the
international community further to ensure that our concerns
are addressed.
Barbados welcomes the coming into force of the
United Nations Convention on the Law of the Sea and the
establishment of the International Seabed Authority and the
International Tribunal for the Law of the Sea. This new
regime for the world’s oceans is of particular interest to us
and to small island developing States in general, because of
the critical link between the maritime environment and our
land mass. Small island developing States are in some ways
just coastal zones, and as such have a particularly intimate
relationship with the oceans, upon which we depend for
food and which are pivotal to our tourism industry.
It is in this context that we view with apprehension the
use of the Caribbean Sea for the trans-shipment of nuclear
and other hazardous materials. While we understand the
needs of countries to dispose of and reprocess waste
materials, and we recognize their right to do so under Law
of the Sea, International Maritime Organization and
International Atomic Energy Agency regulations, we fear
the consequences of accidents for an environment which is
so highly fragile. The Caribbean presents a unique
combination of factors which demand that it be treated with
special care: large numbers of small island developing
States, a semi-enclosed sea subject to violent seasonal
storms, and the presence of one of the most intensively
used shipping passages, the Panama Canal. The Heads of
Government of the Caribbean Community have repeatedly
declared their opposition to the use of the Caribbean Sea
for trans-shipment of nuclear materials. We look forward to
deepened dialogue with flag States and other concerned
States and organizations to ensure that we are all aware of
what is being shipped, when and where, and how best to
manage it.
The vulnerability of Caribbean micro-States is
further increased by narco-trafficking. This illicit trade
threatens the very existence of our democracies, a point
that was reinforced earlier this year when the United
Nations International Drug Control Programme held a
conference in Barbados on drug enforcement and
rehabilitation cooperation in the Caribbean.
Regional cooperation is the responsible and effective
means for implementing international agreements dealing
with this matter. The response of the international
community to our peculiar set of problems has been
encouraging, but it must continue to be upgraded. We
suffer not so much because we are major end-users, but
because of our strategic location in this traffic. We will
continue in our efforts, with the limited resources we
have at our disposal, to ensure that the drug traffic does
not undermine the foundations of our democracies. We
will not stand accused of not cooperating with our
partners, but neither will we allow our hard-fought
sovereignty to be sacrificed in the tug-of-war between the
moral and societal imperative to curtail demand and the
need to reduce supply.
As we herald the International Decade for the
Eradication of Poverty, this delegation is appalled that in
1996, despite the advances in technology and the new
wealth being generated by the forces of globalization,
millions of children still do not have access to the most
basic necessities.
Just as we argued at the Second United Nations
Conference on Human Settlements (Habitat II) that
humankind has a right to housing, Barbados fully supports
the notion that individuals have a right to adequate
nourishment. We look forward to the World Food Summit
later this year in Rome as being the catalyst for major
change towards alleviating hunger.
Women are among the most impoverished groups in
our societies, and gender equality is a major vehicle for
achieving sustainable human development. Although
Barbados ranks high on the human development index,
particularly as it relates to gender equality, the Beijing
Platform for Action remains for us a critical policy and
action framework.
The landmark fiftieth session was an occasion for
solemn reflection on the mission and performance of the
United Nations and for a constructive assessment of the
challenges which confront the Organization in the post-
cold-war world. Member States have left no doubt about
15
General Assembly 20th plenary meeting
Fifty-first session 3 October 1996
the critical role that the United Nations must continue to
play in fostering global peace and security and promoting
sustainable development. They have recognized that,
notwithstanding its shortcomings, this Organization remains
the only universal mechanism which offers the hope of
achieving the goals for humanity enshrined in its Charter.
The task with which we have been charged is to revitalize
the United Nations and to strengthen its capacity to meet
the new demands of rapid global change. My delegation
therefore attaches the greatest importance to the Working
Groups established by the General Assembly to advance the
reform process, in order to make the world a more peaceful
place and to improve the Organization’s effectiveness in
promoting economic and social development.
Reform is now the order of the day. No country or
institution can neglect the reality of globalization or the
technological revolution that drives this process. It poses
major challenges for countries and societies, particularly
small developing countries. We recognize only too well our
own vulnerability to marginalization, stemming from
intense global competition and reform of major global
institutions, including the United Nations. Barbados
therefore follows with special interest the consultations
taking place in the Open-ended Working Group on the
Question of Equitable Representation on and Increase in the
Membership of the Security Council and other Matters
Related to the Security Council. The question of equitable
representation of small States is of particular concern, and
we are studying closely those proposals which take this
concept into account. At the same time, we note with
satisfaction the broad convergence of views on enlargement
of the Council, and the importance being given to measures
to improve its working methods and procedures, to enhance
its democratic and representative character, and to foster
greater transparency.
We also recognize the important consultations which
are proceeding in the other Working Groups. When this
task is successfully completed, we envisage a United
Nations restructured and re-energized, to accelerate
economic and social development in a world where absolute
poverty still afflicts over one billion people who exist on
less than one dollar a day.
Commitment to reform notwithstanding, the capacity
of the Organization to support this global agenda is being
hampered by recurring financial crises. The United Nations
now finds itself at the crossroads. In April 1996, the
Secretary-General cautioned that the United Nations was on
the brink of financial disaster. Regrettably, this outlook has
not markedly improved to date. Given this prospect, it is
clear that resolute action to address this crisis can no
longer be postponed if the integrity of the Organization
and the viability of its mandates are to be preserved. In
our view, we have debated far too long obligations which
are so clearly spelt out in the United Nations Charter.
Barbados holds firmly to the position advanced by
the Group of 77 and China that the crisis derives
essentially from the Organization’s cash flow problem,
created by the failure of major Member States to pay their
contributions in full and on time. More generally, we
support the principle of periodic review of the scale of
assessments, designed to ensure the long-term financial
viability of the United Nations, based on the principle of
capacity to pay; but we do not believe that this should be
linked conditionally to the issue of arrears as we search
for a solution to the present crisis.
This Assembly will once again review the many
unresolved problems which dominate the global political
scene. The world still awaits the dawn of the new era of
peace envisaged at the end of the cold war. As a small
developing country, Barbados is ever conscious of the
peaceful domestic climate it has enjoyed since
independence in 1966, which has fostered its economic
and social development. We therefore share the anguish
of the international community for those countries where
internal strife and regional conflict, and their attendant
human suffering, continue to deny economic and social
progress to millions of their people.
My delegation therefore welcomes the peace process
which is being implemented in Bosnia and Herzegovina
under the Dayton accords. Though still fragile, this
Agreement, we think, offers the best prospects for peace
so far, and we hope for an end to a conflict which has
threatened the very credibility of the United Nations. We
hope that the recent elections will be a further major step
in the building of the confidence and trust so crucial to
long-term reconciliation.
Recent outbreaks of violence in the Middle East
have renewed our anxieties about peace in that region.
The international community yearns for the day when a
full and lasting peace is consolidated in this entire region,
bringing to an end the long cycle of violence. We urge all
the parties to re-embark on this journey and redouble their
efforts to recapture the momentum of the peace process,
which has so far brokered agreements between Israel and
Egypt, Jordan and Palestine.
16
General Assembly 20th plenary meeting
Fifty-first session 3 October 1996
In Africa, a number of countries remain locked in
prolonged conflict, which has smothered the democratic
process and stalled the development effort. We urge the
international community to do all it can to stem the
explosive situation in the Great Lakes region. Without
peace there can be no development, and without
development there can be no lasting peace. We therefore
hope for an early breakthrough for peace in affected
countries, not only in Africa but also in other regions of the
world, so that the urgent task of development can be
resumed.
In our own hemisphere, the situation in Haiti continues
to be of special concern to countries of the Latin American
and Caribbean region. Thanks to the resolve of the Haitian
people and the support of the international community, a
viable political and development infrastructure has begun to
take root. It holds the promise of nurturing the still-fragile
democracy and accelerating economic and social progress
which has eluded the majority of the Haitian people for too
long. Speaking on behalf of member States of the
Caribbean Community during consideration of this question
at the fiftieth session, Barbados cautioned that the road
ahead for Haiti would be long and difficult, that progress
would be uneven, and that sustained support from the
international community would continue to be crucial.
We believe that this view is still valid. My delegation
therefore welcomes the adoption of Security Council
resolution 1063 (1996) of 28 June 1996, which established
the United Nations Support Mission in Haiti until 30
November 1996. It will provide continuing support to
secure and maintain a stable environment that will buttress
the democratic and development process. However, come
next month, the international community cannot wash its
hands of Haiti, declare victory and leave. As recent events
have shown, stability, to say nothing of democracy, remains
a fragile sapling that will continue to require care and
protection. We urge that Haitians, who were among the first
in this hemisphere to attempt to define their own post-
colonial political system, not be forgotten in the post-cold-
war world.
Developing countries look to a reformed United
Nations to play a major role in shaping the global society
of the twenty-first century. It must build on the
considerable policy consensus that already exists on the
broad priorities of its agenda, including the link between
peace and development, poverty eradication, sustainable
development, social justice and democracy, issues of
governance, and women. It must continue to nurture the
participatory impulse of civil society, which has emerged as
a major influence on the work of the Organization and on
national public policy. It must propel this heightened
concern with the human condition in all its dimensions to
the top of the global agenda.
Barbados shares these priorities for full human
development by fostering the empowerment of all its
people as it expands its economic and social development.
At the same time, it has taken steps to review and deepen
its democratic and human rights traditions through the
establishment of Commissions on Social Justice and
Reform of the Constitution, respectively. These inquiries
will assess the extent to which the promise of a good and
just society has been fulfilled after 30 years of
independence. They reflect the fact that we assign the
highest priority to social policy and to the cause of human
rights and democracy.
The United Nations faces many challenges, but these
are not insurmountable if we renew our faith in its
mission. Barbados believes that this Organization is still
our best hope for fostering peace and social justice and
for coordinating the management of global problems.
Given the agenda before us, we believe this is a time for
more, not less, intensive global cooperation —
cooperation that only the United Nations can foster. We
remain committed to its principles and will do our part to
help fulfil the promise of the Charter.